Exhibit 10.3

FIRST AMENDMENT TO CREDIT AGREEMENT

FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of July 13,
2007, among CLEARPOINT BUSINESS RESOURCES, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions parties to the
Credit Agreement (as hereinafter defined) (collectively, the “Lenders”), and
MANUFACTURERS AND TRADERS TRUST COMPANY, as Administrative Agent for the Lenders
(in such capacity, the “Administrative Agent”).

WITNESSETH:

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
Credit Agreement, dated as of February 23, 2007 (as heretofore amended,
supplemented or otherwise modified, the “Credit Agreement”); and

WHEREAS, the parties hereto have agreed to amend the Credit Agreement to
(i) increase the aggregate Term Loan Commitments of the Lenders by $2,000,000,
(ii) modify the repayment schedule for the Term Loans and (iii) modify the
pricing grid, all on the terms and subject to the terms and conditions herein
set forth.

NOW, THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, terms defined in the Credit
Agreement are used herein as therein defined.

2. Increase in the Term Loan Commitments. (a) The aggregate amount of the Term
Loan Commitments is hereby increased from $3,000,000 to $5,000,000. In
furtherance thereof, Schedule I to the Credit Agreement is hereby amended to
read as set forth on the new Schedule I to Credit Agreement attached hereto as
Exhibit A. On the Effective Date (as defined in Paragraph 8 hereof), the Term
Loan Lender shall extend an additional Term Loan to the Borrower in the amount
of $2,000,000. The proceeds of the new Term Loan shall be applied to the
Revolving Credit Loans outstanding, with such payments being first applied to
Base Rate Loans and then to Eurodollar Loans, with payment to Eurodollar Loans
being applied in direct order of maturity.

(b) On and after the Effective Date, principal on the Term Loans shall be repaid
in equal monthly installments of $83,333.33 on the first Business Day of each
month, with the first such payment being due on the first Business Day in August
2007. In furtherance thereof, the fourth sentence of Section 2.1(b) of the
Credit Agreement is hereby deleted and the following two sentences are inserted
in lieu thereof:

Subject to any prepayment obligation provided in this Agreement, on and after
the effective date of the First Amendment to Credit Agreement, dated as of
July 13, 2007, the outstanding principal amount of the Term Loans shall be due
and payable in monthly



--------------------------------------------------------------------------------

installments of $83,333.33 payable on the first Business Day of each month
commencing on the first Business Day in August 2007, with a final balloon
payment of all outstanding principal of the Term Loans due on the Term Loan
Maturity Date. The Borrower shall also pay on the Term Loan Maturity Date all
accrued and unpaid interest under the Term Loan Facility.

(c) On the Effective Date, the Borrower shall deliver to the Term Loan Lender a
new Term Note in favor of such Lender in a principal amount equal to such
Lender’s new Term Loan Commitment (the “New Note”). The New Note shall be in
substitution for such Lender’s existing Term Note.

3. Applicable Margin. The definition of the term “Applicable Margin” contained
in Section 1.1 of the Credit Agreement is hereby amended and restated to read as
follows:

“Applicable Margin”: (a) on any date, for any Revolving Credit Loan, the
percentage per annum set forth below in the column entitled “Applicable
Margin—Base Rate Loans” or “Applicable Margin—Eurodollar Loans,” as appropriate,
opposite the Total Leverage Ratio set forth below as shown on the last
Compliance Certificate delivered by the Borrower to the Administrative Agent
pursuant to subsection 5.1(c) prior to such date:

 

Level

  

Total Leverage Ratio

  

Applicable
Margin - Base Rate

Loans

 

Applicable
Margin - Eurodollar

Loans

I    Less than or equal to 1.50 to 1.0    0%   1.50% II    Greater than 1.50 to
1.0, but less than or equal to 2.50 to 1.0    0%   1.875% III    Greater than
2.50 to 1.0    0%   2.25%

; provided, however, that (a) adjustments, if any, to the Applicable Margin for
Revolving Credit Loans resulting from a change in the Total Leverage Ratio shall
be effective five (5) Business Days after the Administrative Agent has received
a Compliance Certificate, (b) in the event that no Compliance Certificate has
been delivered for a fiscal quarter on or prior to the last date on which it can
be delivered without violation of subsection 5.1(c), the Applicable Margin for
Revolving Credit Loans from such date until such Compliance Certificate is
actually delivered shall be that applicable under Level III and (c) in the event
that the actual Total Leverage Ratio for any fiscal quarter is subsequently
determined to

 

2



--------------------------------------------------------------------------------

be greater than that set forth in the Compliance Certificate for such fiscal
quarter, the Applicable Margin for Revolving Credit Loans shall be recalculated
for the actual period based upon such actual Total Leverage Ratio. Any
additional interest on the Revolving Credit Loans resulting from the operation
of clause (c) above shall be payable by the Borrower to the Administrative
Agent, for the benefit of the Revolving Credit Lenders, within five (5) days
after receipt of a written demand therefor from the Administrative Agent.

(b) on any date, for any Term Loan, the percentage per annum set forth below in
the column entitled “Applicable Margin—Base Rate Loans” or “Applicable
Margin—Eurodollar Loans”, as appropriate, opposite the Total Leverage Ratio set
forth below as shown on the last Compliance Certificate delivered by the
Borrower to the Administrative Agent pursuant to subsection 5.1(c) prior to such
date:

 

Level

  

Total Leverage Ratio

  

Applicable
Margin - Base Rate

Loans

 

Applicable
Margin - Eurodollar

Loans

I    Less than or equal to 1.50 to 1.0    0%   1.875% II    Greater than 1.50 to
1.0, but less than or equal to 2.50 to 1.0    0%   2.25% III    Greater than
2.50 to 1.0    0%   2.625%

; provided, however, that (a) adjustments, if any, to the Applicable Margin for
Term Loans resulting from a change in the Total Leverage Ratio shall be
effective five (5) Business Days after the Administrative Agent has received a
Compliance Certificate, (b) in the event that no Compliance Certificate has been
delivered for a fiscal quarter on or prior to the last date on which it can be
delivered without violation of subsection 5.1(c), the Applicable Margin for Term
Loans from such date until such Compliance Certificate is actually delivered
shall be that applicable under Level III and (c) in the event that the actual
Total Leverage Ratio for any fiscal quarter is subsequently determined to be
greater than that set forth in the Compliance Certificate for such fiscal
quarter, the Applicable Margin for Term Loans shall be recalculated for the
actual period based upon such actual Total Leverage Ratio. Any additional
interest on the Term Loans resulting from the operation

 

3



--------------------------------------------------------------------------------

of clause (c) above shall be payable by the Borrower to the Administrative
Agent, for the benefit of the Term Loan Lenders, within five (5) days after
receipt of a written demand therefor from the Administrative Agent.

4. Commitment Fees. The definition of the term “Applicable Commitment Fee
Percentage” contained in Section 1.1 of the Credit Agreement is hereby amended
and restated to read as follows:

“Applicable Commitment Fee Percentage”: on any date, the percentage per annum
set forth below opposite the Total Leverage Ratio set forth below as shown on
the last Compliance Certificate delivered by the Borrower to the Administrative
Agent pursuant to subsection 5.1(c) prior to such date:

 

Level

  

Total Leverage Ratio

   Applicable Commitment
Fee Percentage I    Less than or equal to 1.50 to 1.0    0.15% II    Greater
than 1.5 to 1.0, but less than or equal to 2.50 to 1.0    0.20% III    Greater
than 2.50 to 1.0    0.25%

provided, however, that (a) adjustments, if any, to the Applicable Commitment
Fee Percentage resulting from a change in the Total Leverage Ratio shall be
effective five (5) Business Days after the Administrative Agent has received a
Compliance Certificate, (b) in the event that no Compliance Certificate has been
delivered for a fiscal quarter on or prior to the last date on which it can be
delivered without violation of subsection 5.1(c), the Applicable Commitment Fee
Percentage from such date until such Compliance Certificate is actually
delivered shall be that applicable under Level III and (c) in the event that the
actual Total Leverage Ratio for any fiscal quarter is subsequently determined to
be greater than that set forth in the Compliance Certificate for such fiscal
quarter, the Applicable Commitment Fee Percentage shall be recalculated for the
applicable period based upon such actual Total Leverage Ratio. Any additional
Commitment Fees resulting from the operation of clause (c) above shall be
payable by the Borrower to the Administrative Agent, for benefit of the
Revolving Credit Lenders, within five (5) days after receipt of a written demand
therefor from the Administrative Agent.

 

4



--------------------------------------------------------------------------------

5. Interest Payments.

(a) The definition of the term “Interest Payment Date” contained in Section 1.1
of the Credit Agreement is hereby amended and restated to read as follows:

“Interest Payment Date”: (a) as to any Revolving Credit Loan that bears interest
at the Base Rate, each January 1, April 1, July 1 and October 1, (b) as to any
Term Loan that bears interest at the Base Rate, the first Business Day of each
calendar month, (c) as to any Eurodollar Loan, the last day of such Interest
Period, (d) as to any Revolving Credit Loan, in addition to the foregoing, the
Revolving Credit Termination Date and (e) as to any Term Loan, in addition to
the foregoing, the Term Loan Maturity Date.

(b) Notwithstanding anything to the contrary, the Borrower may only select an
Interest Period of one month for all or any portion of the Term Loans and
therefore the Borrower shall not have the option of an Interest Period of two or
three months on any Term Loan bearing interest at the Eurodollar Rate.

6. Existing Notes. The Lenders hereby agree to waive the requirement that the
Borrower obtain a Subordination Agreement for each Existing Note and waive any
Default or Event of Default caused by the Borrower’s failure to do so within
sixty days of the Closing Date.

7. Representations and Warranties. The Borrower hereby represents and warrants
to the Lenders and the Administrative Agent that:

(a) After giving effect to this Amendment, there exists no Default or Event of
Default under the Credit Agreement;

(b) No Material Adverse Change has occurred since March 31, 2007;

(c) The representations and warranties made in the Loan Documents are true and
correct in all material respects on and as of the date hereof as if made on and
as of the date hereof, except that any such representation and warranty that is
given as of a particular date or period and relates solely to such date or
period is true and correct in all material respects as of such date or period;

(d) Each of the Borrower and the other Loan Parties has all requisite power and
authority, corporate or otherwise, to enter into and perform its obligations
under this Amendment, the New Note, the Consent and Agreement of Guarantors
attached hereto (the “Consent and Agreement of Guarantors”) and any other Loan
Documents to which it is a party and to fulfill its obligations set forth herein
and therein. The execution, delivery and performance of this Amendment, the
borrowings under the Credit Agreement as amended hereby and the execution and
delivery of the New Note and the other Loan Documents to which the Borrower or
any other Loan Party is a party have been duly authorized by all requisite
corporate or other action and will not violate or constitute a default under any
Requirement of Law, or of any indenture, note, loan or credit agreement, license
or any other agreement, lease or instrument to which the Borrower or any of its
Subsidiaries is a party or by which the Borrower or any of its

 

5



--------------------------------------------------------------------------------

Subsidiaries or any of its or their Properties are bound. This Amendment, the
New Note, the Consent and Agreement of Guarantors and the other Loan Documents
have each been duly executed and delivered by each Loan Party thereto. This
Amendment, the New Note, the Consent and Agreement of Guarantors and the other
Loan Documents issued or to be issued hereunder constitute, the authorized,
valid and legally binding obligations of the Borrower or other Loan Party(ies)
party thereto enforceable in accordance with their respective terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws or equitable principles from time to time in effect relating to or
affecting the rights of creditors generally.

(e) The making and performance of this Amendment, the New Note, the Consent and
Agreement of Guarantors and the other documents or instruments executed in
connection herewith will not (i) violate any provision of any law or regulation,
federal, state or local, or the certificate or articles of incorporation,
bylaws, certificate or articles of organization or operating agreement (as
applicable) of the Borrower or any Guarantor, (ii) result in any breach or
violation of, or constitute a default or require the obtaining of any consent
under, any agreement or instrument by which the Borrower or any Guarantor or its
or their property may be bound, or (iii) affect the validity, perfection or
priority of the interests of the Administrative Agent, for the benefit of the
Lenders, in any collateral securing the Obligations.

8. Conditions Precedent. This Amendment shall become effective on the date that
the Administrative Agent shall have received the following, all of which shall
be in form and substance satisfactory to the Administrative Agent and its
counsel (such date, the “Effective Date”):

(a) This Amendment duly executed and delivered by the Borrower, the
Administrative Agent and the Lenders;

(b) The New Note duly executed and delivered by the Borrower;

(c) The Consent and Agreement of Guarantors, a form of which is attached as
Exhibit B hereto, duly executed and delivered by the Guarantors;

(d) A certificate of the Secretary of the Borrower and each Guarantor certifying
as to (i) the resolutions of the Boards of Directors of the Borrower and each
Guarantor approving and adopting this Amendment, the New Note, the Consent and
Agreement of Guarantors, the other documents and instruments executed in
connection herewith, the transactions contemplated herein and authorizing
execution and delivery hereof and thereof, certified by a secretary or assistant
secretary of the Borrower or such Guarantor to be true and correct and in full
force and effect as of the Effective Date and (ii) that there has been no
changes to the organizational documents of such Person since the copies
delivered on the Closing Date.

(e) A fee equal to $10,000 (50 basis points on the $2,000,000 increase in the
Term Loans).

9. Affirmations. The Borrower hereby: (a) affirms all the provisions of the
Credit Agreement and the other Loan Documents, as supplemented and amended
hereby, (b) agrees that the terms and conditions of the Credit Agreement and the
other Loan Documents

 

6



--------------------------------------------------------------------------------

shall continue in full force and effect as supplemented and amended hereby,
(c) acknowledges, confirms and reaffirms that the collateral pledged under the
Loan Document continues to secure the Obligations, including those arising under
the Credit Agreement, as amended hereby, and (d) acknowledges and agrees that it
has no defense, set-off, counterclaim or challenge against the payment of any
sums currently owing under the Loan Documents or the enforcement of any of the
terms or conditions thereof.

10. Limited Effect; No Waiver. Except as expressly modified hereby, the Credit
Agreement and the other Loan Documents shall continue to be, and shall remain,
unaltered and in full force and effect in accordance with their terms. Except as
provided in Paragraph 6 above, the execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any existing or future Default or
Event of Default, whether known or unknown or any right, power or remedy of the
Administrative Agent or the Lenders under the Credit Agreement, nor constitute a
waiver of any provision of the Credit Agreement.

11. Release and Indemnity. (a) Recognizing and in consideration of the Lenders’
agreements set forth herein, the Borrower and each Guarantor hereby waives and
releases the Administrative Agent, the Lenders and their respective officers,
attorneys, agents, and employees from any liability, suit, damage, claim, loss
or expense of any kind or nature whatsoever and howsoever arising that the
Borrower or such Guarantor ever had or now has against any of them through and
including the date hereof arising out of or relating to any acts or omissions
with respect to this Amendment, the Credit Agreement, the other Loan Documents
or any other matters described or referred to herein or therein or related
hereto or thereto.

(b) The Borrower and each Guarantor further hereby agrees to indemnify and hold
the Administrative Agent, the Lenders and their respective officers, attorneys,
agents and employees (collectively, the “Indemnified Parties”) harmless from any
loss, damage, judgment, liability or expense (including counsel fees) suffered
by or rendered against the Lenders or the Administrative Agent or any of them on
account of anything arising out of this Amendment, the Credit Agreement, the
other Loan Documents or any other document delivered pursuant hereto or thereto
up to and including the date hereof; provided that, neither the Borrower nor any
Guarantor shall have any obligation hereunder to any Indemnified Party with
respect to indemnified liabilities arising from the gross negligence or willful
misconduct of such Indemnified Person as finally determined by a court of
competent jurisdiction.

12. Integration. This Amendment constitutes the sole agreement of the parties
with respect to the terms hereof and shall supersede all oral negotiations and
the terms of prior writings with respect thereto.

13. Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

7



--------------------------------------------------------------------------------

14. Miscellaneous.

(a) Expenses. The Borrower agrees to pay all of the Administrative Agent’s
reasonable out-of-pocket fees and expenses incurred in connection with the
preparation, negotiation and execution of this Amendment and the other documents
executed in connection herewith, including without limitation, the reasonable
fees and expenses of counsel to the Administrative Agent.

(b) Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.

(c) Successor and Assigns. This Amendment shall inure to the benefit of, and be
binding upon, the parties hereto and their respective successors and assigns.

(d) Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original, and all of which shall
constitute one and the same instrument.

(e) Headings. The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.

(f) Modifications. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed on behalf of the
party against whom enforcement is sought.

[SIGNATURES TO FOLLOW]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

CLEARPOINT BUSINESS RESOURCES, INC. By:  

/s/ Chris Ferguson

Name:  

Chris Ferguson

Title:  

President

MANUFACTURERS AND TRADERS TRUST COMPANY

as a Lender and as Administrative Agent

By:  

/s/ David Mills

Name:  

David Mills

Title:  

Vice President



--------------------------------------------------------------------------------

EXHIBIT A

Schedule I to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

Lenders and Commitments

 

Lenders and Notice Information

   Revolving Credit
Commitment    Term Loan
Commitment    Total
Commitment

Manufacturers and Traders Trust Company

601 Dresher Road

Horsham, PA 19044

Attention: David W. Mills

Telecopy: (215) 956-7074

   $ 20,000,000.00    $ 5,000,000.00    $ 25,000,000.00

Total

   $ 20,000,000.00    $ 5,000,000.00    $ 25,000,000.00

 

2



--------------------------------------------------------------------------------

EXHIBIT B

CONFIRMATION AND ACKNOWLEDGMENT OF GUARANTORS



--------------------------------------------------------------------------------

CONSENT OF GUARANTORS

Each of the undersigned guarantors (each a “Guarantor”) consents to the
provisions of the foregoing First Amendment to Credit Agreement (the
“Amendment”) and confirms and agrees that: (a) such Guarantor’s obligations
under its Guaranty dated as of February 23, 2007 (as amended, the “Guaranty”),
relating to the Obligations (as defined in the Credit Agreement referred to in
the Amendment) shall be unimpaired by the Amendment; (b) such Guarantor has no
defenses, setoffs, counterclaims, discounts or charges of any kind against the
Administrative Agent or any Lender, its officers, directors, employees, agents
or attorneys with respect to the Guaranty and the other Loan Documents to which
it is a party; (c) the provisions of Paragraph 11(a) and (b) of the Amendment
are binding on such Guarantor as if such Guarantor signed the Amendment; (d) the
collateral pledged under the Loan Documents continues to secure the Obligations,
including those arising under the Credit Agreement, as amended by the Amendment;
and (e) all of the terms, conditions and covenants in the Guaranty and the other
Loan Documents to which it is a party remain unaltered and in full force and
effect and are hereby ratified and confirmed and apply to the Obligations, as
modified by the Amendment, including the increase in the Term Loans to
$5,000,000. Each of the undersigned Guarantors certifies that all
representations and warranties made in the Guaranty are true and correct in all
material respects as of the date of the amendment. Unless otherwise defined
herein, terms defined in the Credit Agreement referred to in the Amendment are
used herein as therein defined.



--------------------------------------------------------------------------------

WITNESS the due execution of this Consent as of the date of the Amendment,
intending to be legally bound hereby.

 

ALLIED CONTRACT SERVICES, LLC By:  

/s/ Chris Ferguson

Name:   Chris Ferguson Title:   President CLEARPOINT RESOURCES, INC. By:  

/s/ Chris Ferguson

Name:   Chris Ferguson Title:   President MERCER VENTURES, INC. By:  

/s/ Chris Ferguson

Name:   Chris Ferguson Title:   President QUANTUM RESOURCE CORPORATION By:  

/s/ Chris Ferguson

Name:   Chris Ferguson Title:   President STAFFBRIDGE, INC. By:  

/s/ Chris Ferguson

Name:   Chris Ferguson Title:   President CLEARPOINT ADVANTAGE, LLC By:  

/s/ Chris Ferguson

Name:   Chris Ferguson Title:   President



--------------------------------------------------------------------------------

CLEARPOINT MANAGED SERVICES, LLC By:  

/s/ Chris Ferguson

Name:   Chris Ferguson Title:   President CLEARPOINT ADVANTAGE, LLC By:  

/s/ Chris Ferguson

Name:   Chris Ferguson Title:   President